Title: James Madison to Nicholas P. Trist, 3 November 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Novr 3. 1827
                            
                        
                         
                        Mr. Sparks having in his hands some papers he was to forward to me, I requested him to avail himself of the
                            opportunity by Col. Peyton, who had mentioned to me his intended trip to Boston. I find by a letter from Mr. Sparks that
                            he put the packet into the hands of Mr. Coolidge, for Col. Peyton; and by a letter from Col. P. that owing to the state of
                            the weather, & the circumstances of his departure, the opportunity by him was lost. It is probable that Mr. C.
                            finding this to be the case, returned the papers to Mr. S. The time elapsed without my receiving them, or hearing any
                            thing further concerning them, induces me <to> ask whether any thing has incidentally come to your knowledge on the subject. It is quite probable that nothing has: but I take the chance of
                            its being otherwise. Affectionate salutations
                        
                        
                            
                                James Madison
                            
                        
                    